The opinion of the court was delivered by
Wedell, J.:
This action of two minors was instituted by their guardian to quiet title to two quarter sections of'land. Only one of the numerous defendants, the mother of the minors, appealed from an adverse judgment. She concedes plaintiffs are the owners of an undivided three-fourths interest in the land but contends she is the owner of the other undivided one-fourth interest.
Appellant, Beth Crawford Mitchell, formerly Beth Crawford, appeals from an order sustaining appellees’ motion for judgment on the pleadings consisting of a petition and answer and six exhibits which the parties stipulated to make a part of the pleadings without indicating to what particular pleading any of the exhibits should be *410attached. The motion was based on the ground the pleadings as constituted disclosed defendant had no defense to the action.
The motion actually constituted a motion for judgment on the pleadings and the stipulations and will be so considered.
The petition was attempted to be framed in accordance with the statute authorizing quiet title actions, G. S. 1949, 60-1801. Appellant answered denying plaintiffs were in the exclusive possession of the premises, that they were the sole owners of the property and, in substance, further alleged:
R. K. Crawford died January 5, 1941, and was the owner of the property involved; his estate was administered and on final settlement the court decreed she was entitled to an undivided one-fourth interest in the real estate involved and has at all times had the ownership and possession of such interest.
Appellant’s first contention is that since her answer contained a general and specific denials of the allegations of the petition she was entitled to a trial and that the motion was improperly sustained. Her denials could not militate against the stipulation facts. Evidence inconsistent therewith would not have been admissible. Moreover appellant directs our attention to no other evidence she might have introduced on the trial. Appellant likewise asked to have her title quieted. Under these circumstances a court has jurisdiction of the subject matter of the action and power to render such judgment as the fully disclosed facts required. (Walker v. Rooney, 135 Kan. 158, 9 P. 2d 973; Axe v. Wilson, 150 Kan. 794, 96 P. 2d 880.)
We shall next consider appellant’s contention the court erred in concluding she had no interest in the lands involved and that the court should have held she had an undivided one-fourth interest therein. Six exhibits were attached to the pleadings by stipulations of the parties. They were (1) the will of R. K. Crawford, (2) a stipulation for a family settlement dated October 14, 1941, (3) a stipulation of property settlement between Robert and Beth in a divorce action filed by Robert, the stipulation being dated January 31, 1944, (4) a supplemental stipulation for final property settlement between Robert, Max, their wives and by the guardian of the minor children dated December 22, 1948, (5) a journal entry of the probate court of Lincoln county dated December 22, 1948, approving both family settlements and the settlement of property rights in the divorce action and (6) the journal entry of final settlement and distribution of the R. K. Crawford estate.
*411It will serve no useful purpose to include these various exhibits in the opinion. An abbreviated statement will suffice.
R. K. Crawford died in January, 1941, and his estate was administered in the probate court of Lincoln county. The testator had two sons who were his only heirs at law. They were Robert, Jr., to whom we shall refer as Robert, and Max. The pertinent part of the will reads:
“I give, devise, and bequeath to my son, Robert Crawford, for his use during his lifetime the following described real estate: [Description of land involved.] The said Robert Crawford to have a life estate only in said described land; and upon the death of the said Robert Crawford, then said lands shall go to my son, Max Crawford, if he be living, and if he be dead then to his heirs at law.”
In addition to the remainder interest above mentioned the testator devised all the rest, residue and remainder of his property to Max. Some trouble arose concerning the will and it appeared it might be contested. In order to avoid such action Robert and his then wife, Beth Crawford, (to whom we shall hereafter refer as Beth) and Max and his wife, Vera, entered into a family settlement on October 14, 1941. In it Max and his wife agreed to convey to Robert or his heirs real estate equal to one third of the appraised value of the real estate which it would be determined belonged to the estate of R. K. Crawford at the time of final settlement thereof and likewise agreed to convey to Robert one third of the value of all personalty belonging to the testator at the time of final distribution of the estate. The selection of such real estate and personalty was left to Max. A pertinent provision in this first agreement reads:
“It is agreed that this contract does not convey to the said Robert Crawford an undivided one-third interest in the estate of R. K. Crawford, deceased, but it is a stipulation and contract by the said Max Crawford and Vera Crawford, his wife, to convey to the said Robert Crawford one-third value as above set out at the date of final distribution of said estate and the said Max Crawford reserves the right to designate and select what real estate he shall convey to the said Robert Crawford and what personal property shall be conveyed to said Robert Crawford and said property shall be taken at its appraised value regardless of face value thereof.”
The next provision in this first agreement reads:
“It is further agreed that the property devised to the said Robert Crawford under the Last Will and Testament of R. K. Crawford shall be considered as a part of the one-third value according to its appraised value, but the said Max Crawford and Vera Crawford, his wife, agree to convey to the *412children of Robert Crawford, their remainder interest in the real estate devised under said will to Robert Crawford.”
In 1944 Robert instituted a divorce action against Beth. In the property settlement in such action Robert and Beth agreed as follows:
“It is further agreed that the said R. K. Crawford, Jr., shall and he does hereby transfer and assign to Beth Crawford, defendant herein, an undivided one-half interest in and to one contract dated October 14th, 1941, between Max Crawford and Vera Crawford, his wife, and the parties hereto. Said contract provided that said Max Crawford and Vera Crawford, his wife, should convey to the said Robert Crawford, Jr., an undivided one-third interest in and.to all property, real and personal, belonging to the estate of R. K. Crawford, at the time of final distribution thereof. It is agreed that the said Beth Crawford, defendant, shall own an undivided one-half interest therein and shall be entitled to one-half of the property thereunder, both real and personal. It is however agreed that the real estate thereunder assigned to the defendant, Beth Crawford shall be conveyed one-half to Beth Crawford and one-half to Larry Kent Crawford and Rosalie K. Crawford.”
The last two parties named in the preceding paragraph are the minor children of Robert and Beth and the appellees in the instant quiet title action.
Almost five years after the above mentioned divorce action, on December 22, 1948, Robert and Beth, Max and his wife, and L. L. Kabler, guardian of the two minor children of Robert and Beth, entered into a supplemental family property settlement and made the first family settlement of October 14, 1941, a part thereof. This second and last family settlement reviewed the two thirds interest in the property which Max was to receive and further stated:
“That Robert K. Crawford and Beth Crawford Mitchell were to have received and are entitled to an undivided one-third (Yg) interest in value of all of tire property and assets of the estate of R. K. Crawford, deceased, which value is to be determined by and based upon the appraised value of such assets as disclosed by the inventory and appraisement now on file in the R. K. Crawford estate now pending and undetermined in the Probate Court of Lincoln County, Kansas, and which property was to have been and is to be selected and designated by Max Crawford, all as provided in said contract under date of October 14th, 1941, which is made a part hereof as aforesaid.”
This last agreement of December 22, 1948, also recites:
“That Thereafter and on the 31st day of January, 1944, Robert K. Crawford and Beth Crawford (now Beth Crawford Mitchell) were at said time husband and wife and that at said time an action for divorce between them was pending undetermined and in the District Court of Lincoln County, Kansas, and for the purpose of settling and adjusting all of their property rights, they in said cause made and entered into a written contract wherein the said *413Robert K. Crawford agreed to set over and assign to his then wife, Beth Crawford, an undivided one-half interest in and to a written contract, dated October 14th, 1941, between Max Crawford and Vera Crawford, his wife, and R. K. Crawford and Beth Crawford, which contract of October 14th, 1941, being the contract before referred to, and that upon such assignment Beth Crawford should convey one-half thereof of the real estate received by her to Larry Kent Crawford and Rosalie K. Crawford, children of R. K. Crawford and Beth Crawford, and that Max Crawford should divide and distribute to each the real estate to which they are entitled, that said contract dated January 31, 1944, is referred to and made a part hereof as fully as though set forth at length herein marked Exhibit ‘B’.
“The Contract of October 14th, 1941, provides, among other things, that-Max Crawford and Vera Crawford should convey by deed to the said Robert Crawford or his heirs, real estate equal to one-third of the appraised value of the real estate and personal property which should be determined to and belong to the estate at the time of final settlement thereof and it is the desire and wish of all of the parties hereto to advance said contract and that such selection and distribution may he made prior to the final settlement of the estate of R. K. Crawford, deceased.
“Therefore for the Purpose of Settling and Adjusting the Property Rights of said parties under and as provided by the respective contracts herein-before referred to and included herein Max Crawford does select and designate the real estate set out and hereto attached, marked Exhibit ‘C’ as being the one-third interest of the real estate, which he was obliged to convey to the parties herein under said contract.”
The property here involved was listed in exhibit “C.”
In the same last family settlement agreement of December 22, 1948, were contained also the following provisions:
“It Is Agreed by the Parties Hereto that Max Crawford and Vera Crawford, his wife, shall execute quit; claim deeds to the properties set out in Exhibit ‘C’ for the grantees in said deeds to be blank, except the land in which the said Vera Crawford and Max Crawford agreed to convey their remainder interest to Larry Kent Crawford and Rosalie K. Crawford, as provided under contract dated October 14th, 1941, said deeds shall be deposited with the Clerk of the District Court of Lincoln County, Kansas, to remain in his possession until released by the Stipulation of the following named parties, Robert K. Crawford, Beth Crawford Mitchell and L. L. Kabler, Guardian of minors, their heirs, executors or assigns, or by judgment or order of a court of competent jurisdiction and such delivery by Max Crawford and Vera Crawford shall be considered as full compliance with their agreement to convey said real estate.
“It Is Further Stipulated that L. L. Kabler, Guardian of said minors, shall forthwith file application with the Probate Court of Kingman County, Kansas, for approval of this Stipulation on behalf of the minors Larry Kent Crawford and Rosalie K. Crawford and shall further have said Stipulation approved and judgment entered thereon in the District Court of Lincoln County, Kansas, in the action now pending in Case No. 5078 finding that Max Crawford has complied with the terms and provisions of the contracts referred to herein.”
*414In conformity with the foregoing last family property settlement and on the same date, namely, December 22, 1948, all parties including the guardian for the minor children (appellees) appeared before the probate court to have the first family settlement agreement, the property settlement in the divorce decree and the last family settlement agreement approved and confirmed.
The first pertinent order of the probate court reads:
“The court after hearing the evidence and after fully examining said stipulation and family settlement finds that said family settlement is just and equitable and that said stipulation and family settlement should be and it is by the court approved, and that the property set out to the several parties in said stipulation ought to be and is hereby assigned by the court to said persons.”
This order contains a description of the property which Max was to receive and which the court assigned to him. The order also contains the following:
“The court further finds that Robert K. Crawford, Jr., and Beth Crawford Mitchell, and Larry Kent Crawford and Rosalie K. Crawford, minors, are entitled to and are hereby assigned as their interest may appear in said stipulation the following described real estate: [Here follows description of various tracts of land including the lands here involved.].”
Approximately one year later, December 17, 1949, the probate court entered its final decree of settlement and distribution. In it the probate court recited that it had approved the family settlements on December 22,1948. This order recites:
. ! all real estate belonging to the estate of R. K. Crawford, deceased, was duly assigned by the Court to the parties entitled thereto. That thereafter on October 11, 1949, the Probate Court of Kingman County, Kansas, duly approved said settlement on behalf of the minors herein named. The Court finds that said parties took possession of the real estate assigned respective persons and acknowledged the same to be their full distributive share of the real estate belonging to said estate.”
This order further provided:
“It is therefore by the Court ordered, and adjudged and decreed that the distribution of personal property and the assignment of real estate made under said family settlements and order of this Court made December 22, 1948, be affirmed and be made a part of this final decree of settlement; that Max Crawford be re-assigned subject to any lawful disposition heretofore made, all the following described real estate, to-wit:
“(Thirty-four tracts of real estate are described which are not involved in this action.)
“That Robert K. Crawford, Jr., Beth Crawford Mitchell, Larry Kent Crawford and Rosalie K. Crawford be reassigned subject to any lawful disposition heretofore made the following real estate, to-wit: [Here follows description of various tracts of land including the lands here involved.].”
*415Appellant’s contentions may be summarized as follows: Robert threatened to contest the will and as a result he and Beth, appellant, and Max and his wife entered into a family settlement agreement on October 14, 1941; by virtue of that agreement Robert was to receive full title to one third of the real property belonging to decedent’s estate; (also one third of the personal property, which is not here involved) this one third was to be selected by Max and was to include the lands in which Robert received only a life estate under the will; (that is the property involved in this action) under the 1944 property settlement in the divorce action between Robert and Beth the latter was to receive one half of whatever property Robert was to receive according to the October, 1941, agreement; this agreement if carried out would have given Robert and Beth each an undivided one half interest in all of Robert’s lands but by this agreement Beth was required to convey to their two children, Kent and Rosalie, one half of what she received from Robert under the 1944 contract; this agreement, if carried out, would leave Robert one half of the fee, Beth one fourth and the two children collectively one fourth of the fee; none of the probate court proceedings eliminated or cut down Beth’s one fourth interest in the fee; the final decree of the probate court gave the property to Robert, Beth, Kent and Rosalie without designating any shares among them indicating that each was to receive an undivided one fourth interest; no appeal was taken from that decree; Robert died later, in 1951, and appellant retained her one fourth interest.
Appellant also emphasizes a paragraph in the last or supplemental family settlement agreement of December 22, 1948, which recites Robert and Beth received a one third interest in value of property belonging to decedent’s estate; that the properties constituting such value were listed in exhibit “C” and this particular property was included therein but the fee title was not qualified.
On the other hand appellees, in substance, contend:
Under the 1941 agreement Robert was not to receive a full fee title in and to this particular property; he was to receive a fee title in and to all of the one third of decedent’s estate except as to this particular property in which Robert was to receive only a fife estate, the same as he would have received under the will; that Max and his wife, to whom the remainder interest in this property had been devised under the will, were expressly required in the 1941 contract to convey their remainder interest therein to these minors, as provided in the following paragraph of the 1941 contract:
*416“It is further agreed that the property devised to the said Robert Crawford under the Last Will and Testament of R. K. Crawford shall be considered as a part of the one-third value according to its appraised value, but the said Max Crawford and Vera Crawford, his wife, agree to convey to the children of Robert Crawford, their remainder interest in the real estate devised under said will to Robert Crawford.” (Italics inserted.)
Appellees further, in substance, assert: Since Robert did not receive a fee title in and to this particular property by virtue of the 1941 agreement he had no fee title therein which he could convey to anyone; in the 1944 property settlement in the divorce action between Robert and Beth the former did not attempt to assign to Beth a one fourth interest in the fee to this particular- property; in that agreement Robert assigned to appellant only an undivided one-half interest “. . . in and to one contract dated October 14th, 1941”; the 1944 contract also required that appellant assign one-half of the interest she had received from Robert to these two minors collectively; appellant, therefore, under the 1944 agreement received only a one-fourth interest in Robert’s life estate in this particular property, which life estate was the only interest Robert had therein; the remainder interest of the minors in this property was not disturbed by the property settlement in the 1944 divorce action but was protected thereby as provided in the 1941 agreement; the 1941 and 1944 agreements were made a part of the subsequent 1948 family settlement which last agreement again expressly recognized the remainder interest of these minors “as provided under contract dated October 14th, 1941”; the 1941, the 1944 and the 1948 settlements were all made a part of and were approved by the probate court order of 1948 and also in the final decree of settlement and distribution; (see journal entry of December 22, 1948, and journal entry of decree and final settlement and distribution previously quoted) the interest of these minors was conveyed to them prior to December 17, 1949, the date bf final settlement, as disclosed by the recital in the final decree; (see provisions in final decree previously quoted) upon termination of the life estate by Robert’s death in 1951 these minors (appellees) became vested with the full fee title in and to this particular property as decreed by the district court in the instant quiet title action.
Appellees concede this property was described in exhibit “C” of the 1948 contract and that it was so included for the reason the 1941 contract provided this property should be “considered as a part of the one-third value” which Robert was to receive. They, however, *417deny the 1948 contract did not recognize their remainder interest in this particular property. They direct attention to the fact that the 1948 agreement itself again required Max and his wife, Vera, to convey “their remainder interest” in this property to the minors “as provided under contract dated October 14th, 1941.” They also direct attention to the same 1948 contract in which appellant agreed the deeds to the properties should be deposited and the probate court on December 22, 1948, approved that agreement. (See provisions in 1941 and 1948 agreements previously quoted.)
We thus have a full statement of the contentions made by the respective parties. Pertinent portions of the stipulated exhibits relied on by the parties have been set forth. We need not repeat them. The decision must depend upon an interpretation of the stipulated agreements and orders of the probate court. Upon examination and consideration thereof a majority of the court concludes appellant’s contentions are substantially correct and that she has a one-fourth interest in the property involved.
The judgment of the district court is, therefore, reversed and the action is remanded with directions to enter judgment accordingly.